Citation Nr: 1043339	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral lower leg 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a lower back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1987 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The Board recognizes that the February 2005 rating decision also 
denied service connection for tinnitus and service connection for 
a bilateral foot condition.  However, the Veteran withdrew the 
issue of entitlement to service connection for a bilateral foot 
condition in April 2007 and, therefore, the issue is no longer on 
appeal.  38 C.F.R. § 20.204.  Furthermore, in a November 2009 
rating decision, the RO granted service connection for tinnitus.  
As this determination constitutes a full grant of the benefits 
sought as to that claim, it is no longer in appellate status.  
See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

A hearing was held on June 28, 2010, in Huntington, West 
Virginia, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.  Following the hearing, the appellant submitted 
additional evidence, along with a written waiver of initial RO 
review of this evidence.  See 38 C.F.R. § 20.1304 (2009).  The 
Veteran was also afforded a hearing before the Decision Review 
Officer (DRO) at the RO on April 17, 2007.  The transcript has 
also been associated with the claims file.

The issue of entitlement to service connection for a bilateral 
knee disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  There is no evidence of a current disability of the bilateral 
lower legs.  

3.  The most probative and competent evidence of record does not 
indicate that a low back disorder is causally related to active 
service or any incident therein.  


CONCLUSIONS OF LAW

1.  A bilateral lower leg disorder was not incurred in active 
military service.            38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

2.  A low back disorder was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

In this case, the RO sent a letter to the Veteran in November 
2004, prior to the rating decision on appeal.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini has 
been met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
November 2004 letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the letter stated that in order to establish 
service connection the evidence must show that he had an injury 
in military service or a disease that began in, or was made worse 
during military service, or that there was an event in service 
that caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in military 
service.

In addition, the RO notified the Veteran in the November 2004 
letter about the information and evidence that VA will seek to 
provide.  The letter indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his claims 
and that VA was requesting all records held by Federal agencies, 
including service treatment records, military records, and VA 
medical records.  Although the letter also informed the Veteran 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on the claims.    

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  The November 2004 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter also stated 
that it was the Veteran's responsibility to ensure that VA 
receives all requested records that are not in the possession of 
a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the Veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.   
However, as the Board herein concludes that the preponderance of 
the evidence is against the Veteran's claims for service 
connection, any questions as to the assignment of disability 
ratings and effective dates are rendered moot.  Therefore, the 
Board finds that all notification requirements have been met.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available private and VA treatment 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  During the June 28, 2010 hearing, the 
Veteran testified that he received treatment at the VA Medical 
Center in June and July 2010.  However, after the hearing, the 
Veteran submitted VA treatment records dated in June and July 
2010 and did not contend that any pertinent evidence was missing.  
Therefore, the Board finds that all evidence is associated with 
the record and a remand is not required for any additional 
records.  In this case, the Veteran was afforded a VA examination 
in December 2009 with respect to his claim for service connection 
for a low back disorder.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As will be discussed in the remand 
portion of this decision, the Board has determined that the 
December 2009 VA examiner's opinion with respect to the claim of 
service connection for a bilateral knee disorder was inadequate 
as the examiner did not discuss the Veteran's in-service 
complaint of knee pain.  However, the Board finds that the 
December 2009 VA examination is more than adequate with respect 
to the Veteran's claim of service connection for a low back 
disorder.  Although the Veteran stated that the examiner did not 
note that he complained of pain throughout flexion of his spine, 
the examination reports shows that the examiner performed a 
complete physical examination, and provided an opinion predicated 
on a full reading of the records in the Veteran's claims file.  
The examiner considered all of the pertinent evidence of record, 
to include the statements of the Veteran, and provided a complete 
rationale for the opinion stated, relying on and citing to the 
records reviewed.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

The Board recognizes that the Veteran was not afforded a VA 
examination with respect to his claim for service connection for 
a bilateral lower leg disorder.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  With respect to the Veteran's claim for service 
connection for a bilateral lower leg disorder, the Board 
concludes that an examination is not required as the evidence 
does not reveal a current disability of the lower legs.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      38 
C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

I.	Bilateral Lower Leg Disorder

The Veteran contends that he has current pain in his lower legs.  
Specifically, he attributes this pain to his complaint of shin 
pain and shin splints during active service.  The Veteran 
explained that he completed intensive physical training and 
exercise during service which contributed to the development of 
his disorder.  He stated that he started experiencing problems 
with his lower legs in 1991 and was prescribed pain medication 
for his condition.   

However, there is no evidence of any current disability with 
respect to the Veteran's bilateral lower legs.  Although the 
Veteran was noted as having shin splints in April 1991 during 
active service, the post-service medical evidence is completely 
absent for any diagnosis related to the Veteran's bilateral lower 
legs.  The existence of a current disability is the cornerstone 
of a claim for VA disability compensation.          38 U.S.C.A. § 
1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran currently has the disability for which 
benefits are being claimed.  As such, service connection for a 
bilateral lower leg disorder is denied.  

The Board recognizes the Veteran's assertions that he has pain in 
his bilateral lower legs.  Lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board notes that the 
Veteran is competent to provide statements related to 
symptomatology such as his statement that he experiences pain and 
that he is competent to provide a simple diagnosis.  However, the 
Board finds that the Veteran is not competent to diagnose a left 
leg disorder which is not akin to a dislocated shoulder under 
Jandreau or varicose veins under Barr.  Indeed, the post-service 
medical evidence of record is completely absent for any diagnosis 
related to the bilateral lower legs.  In fact, the December 2009 
x-ray report, which evaluated the Veteran's lower extremities, 
only identified a calcification in the right knee and revealed an 
otherwise unremarkable study.  Thus, the Board finds the medical 
evidence, including the December 2009 x-ray study, to be more 
persuasive than the Veteran's personal statements.   

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a 
bilateral lower leg disorder.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal with respect to the claim must be 
denied.

II.	Low Back Disorder

The Veteran contends that his current low back disorder is 
related to active service.  In a February 2010 statement, the 
Veteran explained that he first started to experience back pain 
during active service following a pop in his back.  He stated 
that since the time of his initial injury, he has continued to 
suffer from low back pain.  He explained that all of his 
exercises and physical training worsened his back disorder.  

The medical evidence of record shows that the Veteran has a 
current disability.  The December 2009 x-ray report revealed an 
impression of minimal degenerative disc disease and degenerative 
joint disease of L1-L2.  

The service treatment records show that the Veteran complained of 
low back pain.  In a March 1991 service treatment record, the 
Veteran complained of back pain for the past 2 days.  He stated 
that he felt something pop in his back two nights ago.  The 
Veteran exhibited forward flexion of 50 degrees and extension of 
10 degrees.    A diagnosis of L-S strain was listed.  There are 
no subsequent records showing complaints of low back pain; 
however, the Board recognizes that there is no separation 
examination report associated with the service treatment records.  

The Board recognizes the Veteran's statements that his current 
low back disorder is related to active service.  The Veteran is 
competent to comment on symptoms that he has experienced.  
However, a low back disorder, diagnosed as degenerative disc 
disease and degenerative joint disease, is not the type of 
condition that is readily capable of lay diagnosis and comment on 
its etiology - like, for example, varicose veins, a broken leg, 
and a separated shoulder.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  Therefore, the Veteran is not competent to provide an 
opinion as to the etiology of his current low back disorder.  

The Board does observe the statements by the Veteran that he 
continued to have back problems since his period of service.  The 
Board acknowledges that he is competent to report observable 
symptoms.  While lay persons are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations of 
a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
Veteran can attest to factual matters of which he or had had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

The Veteran has reported that he experienced back pain during 
service and that it has continued until the present.  In a 
February 2010 statement, the Veteran explained that he did not 
seek medical treatment for his low back disorder because he only 
had limited insurance coverage and at times did not have any 
insurance coverage and could not afford to take sick leave.  The 
Board finds that the Veteran is competent to state that he has 
had back problems since service.  Nevertheless, this history is 
not supported by credible evidence and is of limited probative 
value.  Although the service treatment records show a single 
notation of L-S strain, the subsequent treatment records do not 
reveal any continued treatment for a chronic back disability.  In 
addition, the post-service medical evidence does not reveal a 
diagnosis of a back disability or complaints of back problems 
until more than 10 years after the Veteran's separation from 
active service.  The Board finds this gap in time significant, 
and it weighs against the existence of a link between the 
Veteran's low back disorder and his time in active service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, 
in an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  Moreover, when the Veteran first sought medical 
treatment for several disabilities in June 2004, although he 
filed a concurrent claim for disability benefits, he denied any 
current symptoms of back pain and the lumbar spine revealed full 
range of motion.  Therefore, despite the assertions of the 
Veteran that he had been symptomatic since separation, the 
Veteran did not report any symptoms of back pain in 2004.  Based 
on the aforementioned evidence, the Board finds that the Veteran 
is not credible to the extent that he reports back pain since the 
time of separation from service.  See Caluza v. Brown, 7 Vet.App. 
498, 510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony), see also Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (Contemporaneous evidence has 
greater probative value than history as reported by the Veteran).  
Based on the foregoing, the Board finds that the reported history 
by the Veteran regarding the continuity of symptomatology is not 
credible.  Therefore, the Board concludes that the Veteran did 
not have a chronic low back disorder since his period of service.

In addition, the most competent and probative medical evidence 
provides a negative nexus opinion.  The December 2009 VA examiner 
reviewed the entire claims file, considered the Veteran's 
complaints, and noted that there was only one notation of 
lumbosacral strain during service with no evidence of any other 
problems.  Further, the examiner observed that it was not until 
years later that the Veteran sought any treatment for his low 
back disorder.  The examiner opined that it was more likely than 
not that the Veteran's present problem was not due to, aggravated 
by, or caused by active military service.  The Board notes that 
the VA physician's assistant, J.A., wrote a letter in July 2010 
and noted that the Veteran had been treated for a back condition 
in service and was taking a muscle relaxer as well as pain 
medication as needed for his back condition.  J.A. stated that he 
had followed the Veteran for the last 6 years and it was his 
professional opinion that the Veteran's injuries in service at 
least aggravated his current diagnosis.  While it is unclear 
whether J.A. was providing an opinion with respect to the 
Veteran's other disabilities or his low back disorder, the Board 
nonetheless finds that  J.A.'s use of the terminology "at least 
aggravated" renders the opinion speculative and does not create 
an adequate nexus for the purposes of establishing service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the Veteran's claim that does 
little more than suggest a possibility that his illnesses might 
have been caused by service radiation exposure is insufficient to 
establish service connection).  Furthermore, J.A. did not provide 
a rationale for his opinion besides noting that the Veteran was 
treated for his back during service.  See generally Miller v. 
West, 11 Vet. App. 345, 348 (1998).  Consequently, J.A.'s opinion 
is afforded low probative value as to the etiology of the 
Veteran's low back disorder.  The Board finds that the December 
2009 VA examiner's opinion is entitled to the most weight 
regarding the etiology of the Veteran's low back disorder as the 
examiner reviewed the claims file and provided a clear medical 
opinion with a supporting rationale.  See also Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when VA 
gives an adequate statement of reasons and bases).

Where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A.         §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In this case, there is no evidence of arthritis within 
the first year of separation from active service, and therefore, 
presumptive service connection is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for a low back disorder.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Therefore, the Board concludes 
that service connection for a low back disorder is not warranted.  
See 38 U.S.C.A.              § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).




ORDER

Entitlement to service connection for a bilateral lower leg 
disorder is denied.  

Entitlement to service connection for a low back disorder is 
denied.  


REMAND

Reason for Remand: To obtain a new VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim, and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.             § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In reviewing the evidence of record, the Board finds that the 
Veteran must be afforded a new VA examination with respect to his 
claim for service connection for a bilateral knee disorder.   The 
record reveals that the Veteran was afforded a VA examination in 
December 2009.  In the examination report, the VA examiner 
explained that he reviewed the claims file and noted that the 
Veteran did not have any complaints of knee pain during active 
service.  The examiner then opined that it was more likely than 
not that the Veteran's disorder was not related to active 
service.  However, the Board observes that the Veteran did 
complain of knee pain in an April 1991 service treatment record.  
Thus, the Board finds that the December 2009 VA examiner's 
opinion is afforded little probative value as it is based on an 
inaccurate factual predicate, i.e., failing to take into account 
the Veteran's in-service complaint of knee pain.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may 
reject a medical opinion based on an inaccurate factual basis).  
The record reveals that the Veteran did submit favorable medical 
evidence in support of his claim.  A VA physician's assistant, 
J.A., opined in a July 2009 VA treatment record that he believed 
the Veteran's problems were as likely as not caused by military 
service.  In a separate letter, J.A. stated that the Veteran had 
bilateral knee pain in service and that it was his opinion that 
the Veteran's injuries in service at least aggravated his current 
diagnosis.  In reviewing the statements made by J.A., the Board 
finds that the opinions are speculative.  Indeed, J.A. changed 
his opinion to state that the Veteran's diagnosis was "at least 
aggravated" by service which does not create an adequate nexus 
for the purposes of establishing service connection.  The Court 
has held that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

In light of the above, the Board concludes that further 
development is required to address whether the Veteran's 
bilateral knee disorder is etiologically related to his active 
service.  Although VA may not order additional development for 
the sole purpose of obtaining evidence unfavorable to a claimant, 
see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has 
discretion to determine when additional information is needed to 
adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (stating that VA has discretion to schedule a Veteran for 
a medical examination where it deems an examination necessary to 
make a determination on the Veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is necessary).  
Thus, the Board must remand this matter to obtain a new VA 
examination prior to adjudicating this claim.  See Colvin v. 
Derwinski, 1 Vet. App. at 175.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any bilateral knee disorder that 
may be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records.  The 
examiner should acknowledge the opinions 
provided by J.A. and the December 2009 VA 
examiner.  The examiner should then provide 
an opinion as to whether it is at least as 
likely as not that any bilateral knee 
disorder is causally or etiologically related 
to the Veteran's active service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


